



Exhibit 10.03












    
NINTH AMENDMENT
TO
LETTER OF CREDIT AGREEMENT
dated as of
April 17, 2017
among


NUSTAR LOGISTICS, L.P.,
NUSTAR ENERGY L.P.,
The Lenders Party Hereto
and
MIZUHO BANK, LTD.,
as Issuing Bank and Administrative Agent




    









--------------------------------------------------------------------------------






NINTH AMENDMENT TO LETTER OF CREDIT AGREEMENT


THIS NINTH AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Ninth Amendment”)
dated as of April 17, 2017, is among NUSTAR LOGISTICS, L.P., a Delaware limited
partnership (the “Borrower”); NUSTAR ENERGY L.P., a Delaware limited partnership
(the “MLP”); NUSTAR PIPELINE OPERATING PARTNERSHIP L.P., a Delaware limited
partnership (the “Subsidiary Guarantor” and, together with the Borrower and the
MLP, the “Obligors”); MIZUHO BANK, LTD. (formerly known as Mizuho Corporate
Bank, Ltd.), as administrative agent (in such capacity, the “Administrative
Agent”) and as Issuing Bank; and the undersigned Lender (collectively, the
“Lenders”).
R E C I T A L S
A.    The Borrower, the MLP, the Administrative Agent and the Lenders are
parties to that certain Letter of Credit Agreement dated as of June 5, 2012 (as
amended, the “Reimbursement Agreement”), pursuant to which the Issuing Bank and
the Lenders have made certain extensions of credit available to the Borrower.
B.    The Subsidiary Guarantor is a party to that certain Subsidiary Guaranty
Agreement dated as of June 5, 2012 made by each of the Guarantors (as defined
therein) in favor of the Administrative Agent (the “Subsidiary Guaranty”).
C.    The Borrower has requested and the Administrative Agent, the Issuing Bank,
and the Lenders have agreed to amend certain provisions of the Reimbursement
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Reimbursement Agreement.
Unless otherwise indicated, all references to Sections and Articles in this
Ninth Amendment refer to Sections and Articles of the Reimbursement Agreement.
Section 2.    Amendments to Reimbursement Agreement.
2.1    Amendment to Section 1.01. Section 1.01 of the Reimbursement Agreement is
hereby amended to delete the definition of “Maturity Date” in its entirety and
replace it with the following:


“Maturity Date means June 5, 2018.”


2.2    Amendment to Schedule 3.12. Schedule 3.12 (Subsidiaries) is hereby
deleted in its entirety and replaced with Schedule 3.12 attached hereto.
Section 3.    Conditions Precedent. This Ninth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02 of the Reimbursement Agreement) (the
“Effective Date”):
3.1    The Administrative Agent, the Issuing Bank, and the Lenders shall have
received all fees and other amounts due and payable, if any, in connection with
this Ninth Amendment on or prior to the Effective Date.





--------------------------------------------------------------------------------





3.2    The Administrative Agent shall have received from the Borrower, the MLP,
the Subsidiary Guarantor, the Issuing Bank and the Lenders, counterparts (in
such number as may be requested by the Administrative Agent) of this Ninth
Amendment signed on behalf of such Persons.
3.3    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
3.4    No Default shall have occurred and be continuing, after giving effect to
the terms of this Ninth Amendment.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Reimbursement Agreement, as amended
by this Ninth Amendment, shall remain in full force and effect following the
effectiveness of this Ninth Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby: (a) acknowledges the terms of this Ninth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; (c) agrees that from and after the Effective Date each
reference to the Reimbursement Agreement in the Subsidiary Guaranty and the
other Loan Documents shall be deemed to be a reference to the Reimbursement
Agreement, as amended by this Ninth Amendment; and (d) represents and warrants
to the Administrative Agent, the Issuing Bank, and the Lenders that as of the
date hereof, after giving effect to the terms of this Ninth Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, unless such representations and warranties
are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
earlier date and (ii) no Default has occurred and is continuing.
4.3    Loan Document. This Ninth Amendment is a “Loan Document” as defined and
described in the Reimbursement Agreement and all of the terms and provisions of
the Reimbursement Agreement relating to Loan Documents shall apply hereto.
4.4    Counterparts. This Ninth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Ninth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
4.5    NO ORAL AGREEMENT. THIS NINTH AMENDMENT, THE REIMBURSEMENT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.


2
6113622v3

--------------------------------------------------------------------------------





4.6    GOVERNING LAW. THIS NINTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN ON NEXT PAGE]




3
6113622v3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed as of the date first written above.


NUSTAR LOGISTICS, L.P.


By:    NuStar GP, Inc., its General Partner




By:    /s/ Thomas R. Shoaf            
Name:    Thomas R. Shoaf            
Title:     Executive Vice President and Chief Financial Officer                




NUSTAR ENERGY L.P.


By:
Riverwalk Logistics, L.P., its General Partner



By:    NuStar GP, LLC, its General Partner




By:    /s/ Thomas R. Shoaf            
Name:    Thomas R. Shoaf            
Title:     Executive Vice President and Chief Financial Officer                




NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.
By: NuStar Pipeline Company, LLC, its General Partner


By:    /s/ Thomas R. Shoaf            
Name:    Thomas R. Shoaf            
Title:     Executive Vice President and Chief Financial Officer                




SIGNATURE PAGE TO NINTH AMENDMENT TO LETTER OF CREDIT AGREEMENT

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.
(formerly known as Mizuho Corporate Bank, Ltd.),
as Issuing Bank, as Administrative Agent, and as a Lender




By:     /s/ Bertram Tang                
Name: Bertram Tang
Title: Authorized Signatory








SIGNATURE PAGE TO NINTH AMENDMENT TO LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 3.12
Subsidiaries


Subsidiary
Jurisdiction of Organization
Restricted/
Unrestricted/Material
Ownership Percentage
Bicen Development Corporation N.V.
Netherlands
Restricted
100%
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
LegacyStar Services, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Burgos, LLC
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Eastham Limited
England
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Finance LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar Grangemouth Limited
England
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacional, S de R.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted – Material
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted – Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
NuStar Refining, LLC
Delaware
Restricted
100%
NuStar Services Company LLC
Delaware
Restricted
100%
NuStar Supply & Trading LLC
Delaware
Restricted
100%
NuStar Terminals Antilles N.V.
Curacao
Restricted
100%
NuStar Terminals B.V.
Netherlands
Restricted
100%
NuStar Terminals Canada Co.
Canada
Restricted
100%
NuStar Terminals Canada Holdings Co.
Canada
Restricted
100%
NuStar Terminals Canada Partnership
Canada
Restricted
100%
NuStar Terminals Corporation N.V.
Curacao
Restricted
100%
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%





Schedule 3.12 – Page 1

--------------------------------------------------------------------------------








Subsidiary
Jurisdiction of Organization
Restricted/
Unrestricted/Material
Ownership Percentage
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals Limited
England
Restricted
100%
NuStar Terminals Marine Services N.V.
Netherlands
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals N.V.
Netherlands
Restricted – Material
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%
NuStar Texas Holdings, Inc.
Delaware
Restricted
100%
Petroburgos, S. de R.L. de C.V.
Mexico
Restricted
100%
Point Tupper Marine Services Co.
Canada
Restricted
100%
Saba Company N.V.
Netherlands
Restricted
100%
Seven Seas Steamship Company (Sint
Eustatius) N.V.
Netherlands
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
ST Linden Terminal, LLC
Delaware
Restricted
100%
Star Creek Ranch, LLC
Delaware
Restricted
100%





Schedule 3.12 – Page 2